

117 HCON 22 IH: Expressing the sense of Congress that retired Lieutenant General Russel Honoré, United States Army, should immediately be relieved of his interim investigative role into the events of January 6, 2021.
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 22IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mrs. Boebert (for herself, Mr. Massie, Mr. Good of Virginia, Mr. Biggs, Mrs. Miller of Illinois, Mr. Perry, Mr. Posey, Mr. Bishop of North Carolina, Mrs. Cammack, Mr. Brooks, Mr. Tiffany, Mr. Cloud, Mr. Rouzer, Ms. Herrell, Mr. Harris, Mr. Moore of Alabama, Mr. Gosar, Mr. Carl, Mr. Weber of Texas, Mr. Rutherford, Mr. Gibbs, Mr. Roy, Mr. Schweikert, Mr. Hice of Georgia, and Mr. Loudermilk) submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONExpressing the sense of Congress that retired Lieutenant General Russel Honoré, United States Army, should immediately be relieved of his interim investigative role into the events of January 6, 2021.Whereas the United States Capitol was attacked on January 6, 2021;Whereas it is the responsibility of Congress to examine the events of January 6, 2021, at the United States Capitol;Whereas the magnitude of the attack was due to security failures, including the failures to address intelligence gatherings, take proactive security preparations, and avoid miscommunication in response to the riots;Whereas the attack requires an immediate investigation and full review;Whereas this investigation, and full faith in a report’s findings, necessitate that it be nonpartisan, straightforward, and honest;Whereas a full and complete investigation must receive full cooperation and confidence of the honorable officers of the United States Capitol Police and other Federal law enforcement agencies, the service men and women of the Department of Defense and National Guard, and the duly elected Members of the House of Representatives and Senate;Whereas retired Lieutenant General Russel Honoré, United States Army, prejudicially condemned officers of the United States Capitol Police by tweeting on January 6, 2021, that it appears that the Capital [sic] Police opened the gates to the rioters;Whereas Honoré prejudicially condemned officers of the United States Capitol Police by tweeting on January 6, 2021, that they look totally ill prepared today. But now it just seems suspicious. General McCaffrey said tonight that it was capital [sic] security and not the DC police is [sic] responsible for this. They knew this was coming. They let people in. They gave them hours to voluntarily decide to leave.;Whereas Honoré prejudicially condemned officers of the United States Capitol Police by tweeting on January 6, 2021, that they lost their honor. They may avoid consequences, but they won’t be able to put on that uniform with honor;Whereas Honoré prejudicially condemned officers of the United States Capitol Police by tweeting on January 6, 2021, that either this building is woefully unprepared or the cops supported it;Whereas Honoré prejudicially condemned officers of the United States Capitol Police by tweeting on January 6, 2021, Capital [sic] Police made Mall Cops look good today;Whereas Honoré prejudicially condemned officers of the United States Capitol Police by tweeting on January 6, 2021, about too many Trumpsters within the C[apitol] P[olice];Whereas Honoré prejudicially condemned officers of the United States Capitol Police and the House and Senate Sergeant at Arms by tweeting on January 6, 2021, police underestimated the violent crowd because they were white and pro-Trump and Capitol Police and the Sergeant at Arms in the House and Senate may have been complicit in aiding and abetting the Capitol riots;Whereas Honoré endorsed via the social media platform Twitter (tweeted) on January 6 and 7 the notion that President [T]rump’s minions were installed at the Department of Defense to help him in his seditious coup and Trump installed cronies at the Pentagon several weeks ago. It appears he knew this was coming on December 19 at the latest—and was prepared for it and they left the Capitol Police undermanned and without the right equipment to deal with a violent mob.;Whereas Honoré called a Member of the Senate a coward, leech, and really stupid via Twitter;Whereas Honoré tweeted on January 9, 2021, that a Member of the Senate was a disgrace;Whereas Honoré tweeted of a Member of the Senate, This little peace of s**t with his Yale law degree should be run out of DC and Disbarred ASAP;Whereas Honoré accused Members of the House and Senate from Kansas of sedition via Twitter;Whereas Honoré endorsed, via Twitter, expelling Members of the House who objected to the certification of certain electoral college results;Whereas Honoré, via Twitter, aligned Members of Congress with the Confederacy;Whereas Honoré called a former Member of the House a crazy, fascist b*tch;Whereas Honoré, in reference to a Member of the House, tweeted, Put Her Stupid A** on the No Fly List;Whereas Honoré retweeted calls for executing the former President of the United States by hanging;Whereas Honoré, via Twitter, called on Members of the Senate to resign and stated that they have blood on their hands;Whereas Honoré, via Twitter, engaged in hyperpartisan rhetoric supporting Democratic candidates for Senate ahead of the special elections in Georgia;Whereas Honoré retweeted calls for media outlets to be shut down by the Federal Communications Commission;Whereas Honoré retweeted calls to cancel a Member of the House;Whereas Honoré retweeted a photo of a former Member of the House, two Members of the Senate, and a current Member of the House with the caption, This is why Florida is F****d;Whereas Honoré, via Twitter, said the Republican leader and members of the Republican Party are the New Jim Crow Party;Whereas Honoré, via Twitter, spreads disinformation regarding Members of Congress;Whereas the Speaker of the House Nancy Pelosi appointed Honoré to conduct an investigation on January 15, 2021;Whereas an inquiry into security failures at the Capitol on January 6, 2021, must not be partisan;Whereas the President called for unity, stating, with unity we can do great things. Important things. We can right wrongs … Bringing America together. Uniting our people and uniting our nation. I ask every American to join me in this cause. Uniting to fight the common foes we face: Anger, resentment, hatred … For without unity, there is no peace, only bitterness and fury. No progress, only exhausting outrage.: Now, therefore, be itThat it is the sense of Congress that—(1)the Speaker of the House of Representatives should immediately relieve retired Lieutenant General Russel Honoré, United States Army, of his interim investigative role into the events of January 6, 2021; and(2)the Speaker of the House of Representatives, in coordination with the Republican leader of the House, the Democratic leader of the Senate, and the Republican leader of the Senate, should appoint a nonpartisan, bicameral panel of former members of Congress, law enforcement officials, and military servicemen to properly and faithfully investigate the events of January 6, 2021.